Title: From James Madison to James Maury (Abstract), 14 May 1805
From: Madison, James
To: Maury, James


14 May 1805, Department of State. “In answer to your letter of the 14th of March, I have to observe that the 3d Sect. of the supplement to the Consular Act is considered as evidently requiring the payment of three months extra wages, in cases where seamen are offered immediate employment in American vessels on the same terms on which they engaged.
“The Secretary of the Treasury has transmitted forms regulating the mode of accounting for such monies when received by the Consuls. Whether this measure will interfere with the course you have adopted of blending these accounts with those for the relief of seamen which are settled with the Consuls at London will be seen on the settlement of Mr Ervings accounts and thereafter any requisite modification adopted.”
